Title: From Thomas Jefferson to Joseph Carrington Cabell, 22 January 1824
From: Jefferson, Thomas
To: Cabell, Joseph Carrington

Dear Sir  Monticello Jan. 22. 24.After sending off my letter of the 19th it occurred to me that I should have sent also the distribution of the sciences as I should propose them on the scale of 8. Professors. the inclosed is copied from the 1st page of the Code of regulations which I have been preparing for the consideration of the Visitors. you will see by that that the Professors are already  overcharged, and consequently that if further  reduced to 7. it must be by lopping off some branch entirely: that of  languages can be best omitted. but a very injurious omission it will be; because a main object of that is to introduce among the academies & private schools of the state a reformed style of instruction in those languages. Your’s affectionatelyTh: Jefferson